     Case 5:18-cv-00093-TES-MSH Document 120 Filed 06/11/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ERIC J MILLER,

        Plaintiff,
                                                          CIVIL ACTION NO.
v.
                                                        5:18-cv-00093-TES-MSH
CO II KENNETH PRIMUS.

        Defendant.



                                           ORDER



       Before the Court is Plaintiff Eric J. Miller’s Motion [Doc. 119], in which he seeks

relief from judgment pursuant to Federal Rule of Civil Procedure 60(b)(4). On June 18,

2019, the Court held a trial on Plaintiff excessive force and deliberate indifference claims.

Plaintiff lost and has since filed several post-trial motions. See [Doc. 103]; [Doc. 105]; [Doc.

111]; [Doc. 112]. The Court denied these motions. See [Doc. 104]; [Doc. 106]; [Doc. 113].

For the reasons explained below, the Court now DENIES Plaintiff’s Motion for Relief

from a Judgment [Doc. 119].

                                       DISCUSSION

       Rule 60(b) permits a court to relieve a party from a final judgment, order, or

proceeding for six reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

newly discovered evidence that, with reasonable diligence, could not previously have
     Case 5:18-cv-00093-TES-MSH Document 120 Filed 06/11/20 Page 2 of 4



been discovered in time to move for a new trial under Rule 59(b); (3) fraud,

misrepresentation, or misconduct by an opposing party; (4) a void judgment; (5) a

judgment has been satisfied, released, discharged, reversed, or vacated or that would no

longer be equitable to apply; or (6) any other reason that justifies relief. Fed. R. Civ. P.

60(b)(1)–(6). As for the timing of the motion, Rule 60(c) states that “[a] motion under

Rule 60(b) must be made within a reasonable time—and for reasons (1), (2), and (3) no

more than a year after the entry of the judgment or order or the date of the proceeding.”

Fed. R. Civ. P. 60(c)(1).

       Here, Plaintiff moves for relief because of a void judgment pursuant to Rule

60(b)(4). [Doc. 119, p. 1]. Plaintiff claims he was denied due process because the Court

improperly admitted a “Incident Report” [Doc. 94-2] into evidence. [Doc. 119, p. 2].

Under Rule 60(b)(4), the Court may relieve a party from a final judgment or order if the

Court finds the judgment is void. “Generally, a judgment is void under Rule 60(b)(4) if

the court that rendered it lacked jurisdiction of the subject matter, or of the parties, or if

it acted in a manner inconsistent with due process of law.” Burke v. Smith, 252 F.3d 1260,

1263 (11th Cir.2001) (quotation marks and citation omitted). Essentially, Plaintiff objects

to the Court admitting evidence that hurt his case. However, Plaintiff misunderstands

the meaning of a void judgment under this provision. Disagreements with the evidence

admitted by the Court in its decision are not properly addressed under Rule 60(b);

rather, those issues are the appropriate province of an appeal, which Plaintiff was


                                              2
      Case 5:18-cv-00093-TES-MSH Document 120 Filed 06/11/20 Page 3 of 4



required to file within 60 days from the date the judgment was entered against him. 1 See

Fed. R. App. P. 4(a)(1)(B). Accordingly, the Court finds that Plaintiff was not denied due

process of law, and Rule 60(b)(4) offers him no relief.

        Further, Plaintiff does not produce new evidence that shows the contents of the

Report were inaccurate. Instead, he relies on conclusory allegations that a more

complete investigation would have revealed that the officer’s statements in the Report

were untrue. [Doc. 119, p. 2]. Accordingly, Plaintiff is not entitled to relief under Rule

60(b)(2).

        Lastly, Rule 60(b)(6) permits a judgment to be set aside or modified for “any

other reason” that justifies relief. “Relief under Rule 60(b)(6) is an extraordinary remedy

which may be invoked only upon a showing of exceptional circumstances.” Griffin v.

Swim–Tech Corp., 722 F.2d 677, 680 (11th Cir.1984). Even when exceptional

circumstances exist, however, the decision of “whether to grant the requested relief is a

matter of the district court's sound discretion.” Toole v. Baxter Healthcare Corp., 235 F.3d

1307, 1317 (11th Cir.2000) (citation omitted). Simply put, the Plaintiff has not

demonstrated that exceptional circumstances warrant granting him relief from the

judgment.




1The Eleventh Circuit dismissed Plaintiff’s appeal for want of prosecution on September 3, 2019. [Doc.
117].
                                                    3
     Case 5:18-cv-00093-TES-MSH Document 120 Filed 06/11/20 Page 4 of 4



                                      CONCLUSION

       As the Eleventh Circuit has stated, “Rule 60(b) was never intended to permit

parties to relitigate the merits of claims or defenses, or to raise new claims or defenses

that could have been asserted during the litigation of the case. Rather, the aim of Rule

60(b) [is] to allow a district court to grant relief when its judgment rests upon a

defective foundation.” Gonzalez v. Sec'y for Dep't of Corr., 366 F.3d 1253, 1291–92 (11th

Cir.2004). For the reasons set forth above, the Judgment in this case rests on sound legal

principles, and the Plaintiff is not entitled to relief under Rule 60(b). Accordingly, the

Court DENIES his Motion [Doc. 119].

       SO ORDERED, this 11th day of June, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              4
